Citation Nr: 0740024	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  04-01 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from July 1983 to February 
1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied service connection for bilateral hearing 
loss


FINDINGS OF FACT

1.	Bilateral hearing loss was not noted at the time of the 
veteran's examination, acceptance, and enrollment for service in 
August 1982.  Therefore, the veteran is presumed to have been 
sound upon entry.  

2.	The record does not contain clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  

3.	The veteran's current bilateral hearing loss first manifested 
eight years after service and is not related to his service or to 
any aspect thereof. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.308, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159 (2007).  The notice must:  (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2001 and February 2006; 
a rating decision in July 2002; a statement of the case in 
November 2003; and supplemental statements of the case in April 
2006 and October 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities of 
the parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or content 
of the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of the 
claim with an adjudication of the claim by the RO subsequent to 
receipt of the required notice.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty prior to 
the adjudication in the April 2007 supplemental statement of the 
case.  The veteran received additional notice in May 2007.  
However, the issuance of a supplemental statement of the case is 
not required because no evidence has been submitted subsequent to 
the April 2007 supplemental statement of the case.  The veteran 
notified VA in April 2007 that he had no further evidence to 
submit and requested that VA proceed fully with the issue on 
appeal.

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  Thus, 
the Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law. 

In his December 2003 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran contends that he is entitled to service 
connection for bilateral hearing loss because he had a hearing 
disability prior to service that was increased during service.  A 
veteran can establish service connection for aggravation of a 
preexisting injury suffered or disease contracted in the line of 
duty where there is an increase in disability during such 
service, unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. § 3.306(a) 
(2007).  

However, a defect, infirmity, or disorder is only considered 
preexisting if it was noted at the time of the examination, 
acceptance, and enrollment for service.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2007).  When no preexisting 
condition is noted upon entry, the "presumption of soundness" 
arises and the veteran is presumed to have been sound upon entry.  
38 C.F.R. § 3.304(b) (2007).  The presumption of soundness may 
only be rebutted by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not aggravated by 
service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 
38 C.F.R. § 3.304(b) (2007).   

The veteran was originally examined for service in August 1982.  
At that time, audiological testing showed that he had bilateral 
low frequency hearing loss with thresholds for the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz at 35, 50, 50, 50 and 40 in 
his right ear and 20, 25, 40, 50 and 35 in his left ear.  
Accordingly, he was found physically disqualified for service.  

Records from a private physician show that the veteran had his 
ears cleaned in January 1983.  He was then reexamined for service 
in February 1983.  Those test results demonstrate that the 
veteran had hearing within normal limits with thresholds for the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz at 35, 20, 5, 
15 and 5 in his right ear and 10, 10, 15, 15 and 25 in his left 
ear.  Thus, he was accepted for service.  The service entrance 
examination specifically notes that the veteran's hearing was 
within normal limits on recheck in February 1983.

While bilateral hearing loss was not noted at the time of the 
veteran's entrance examination in August 1982, he was not 
enrolled and accepted for service at that time.  He was only 
examined, enrolled, and accepted for service after the February 
1983 recheck of his hearing, which found his hearing to be within 
normal limits.  Therefore, he is presumed to have been in sound 
condition at the time he was examined, accepted, and enrolled 
into service in February 1983.  38 C.F.R. § 3.304(b) (2007).  To 
rebut that presumption of soundness, VA must find that clear and 
unmistakable evidence demonstrates that hearing loss preexisted 
service and was not aggravated by service.  

Although the 1982 audiogram appears to provide clear and 
unmistakable evidence that the veteran had bilateral hearing loss 
prior to service, that conclusion is contradicted by a VA medical 
opinion dated February 2007.  In that report, the examiner was 
asked whether the veteran's current hearing loss was due to the 
natural progress of his condition or aggravation in service.  
Based on a review of the veteran's private and service medical 
records, the examiner concluded that the issue could not be 
resolved without resort to mere speculation.  However, the 
physician stated that cerumen impaction was noted at the time of 
the veteran's first audiogram in 1982.  Based on that notation, 
the physician opined that the hearing loss detected during the 
first entrance exam was not congential.  The physician also 
stated that although the status of the veteran's hearing was 
unknown at separation, the results of an audiogram performed 
eight years after separation were not typical of noise inducted 
hearing loss.

Since the evidence does not show that the veteran had a 
congenital or chronic hearing problem prior to service, the Board 
finds that the presumption of soundness cannot be rebutted.  
Although the Board takes note of the veteran's statements that 
his current hearing disability preceded service, it finds that he 
does not have the education, training, or experience to offer 
such a medical opinion.  38 C.F.R. § 3.159(a)(1) (2007).

However, even if the presumption of soundness could be rebutted, 
service connection for aggravation would not be warranted.  
Preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  38 C.F.R. § 3.306 (emphasis 
added).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.

There is no evidence that the veteran suffered from a hearing 
disability that increased in severity during his service.  The 
veteran's entrance exam shows that he had hearing within normal 
limits in February 1983.  However, for an argument of aggravation 
to succeed, increase in hearing loss during service would have to 
be shown.  His service medical records do not indicate that he 
complained of or was diagnosed with hearing problems in service.  
And, the record shows that his current disability did not 
manifest until eights years after separation.  Accordingly, even 
if the presumption of soundness were rebutted, service connection 
for aggravation would not be warranted because the evidence does 
not show any increase in preexisting hearing loss during service.  

Since a claim for aggravation is improper under the facts of this 
case, the veteran's appeal must be analyzed as a claim for direct 
service connection.  Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 
1994).  

Service connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military service.  
For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may also be granted for a disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

In order to establish service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  This 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1 (1999).  Where the determinative 
issue involves medical causation or a medical diagnosis, there 
must be competent medical evidence to the effect that the claim 
is plausible.  Competent medical evidence means evidence provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions.  
38 C.F.R. 3.159(a) (2007).  

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when the thresholds 
for any of the frequencies of 500, 1000, 2000, 3000 and 4000 
Hertz are 40 decibels or more; when the thresholds for at least 
three of these frequencies are 26 decibels; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2007).

The record demonstrates that the veteran has a hearing disability 
under 38 C.F.R. § 3.385.  Audiogram test results from June 1993 
showed that the veteran had thresholds for the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz at 55, 60, 55, 55 and 50 in 
his left ear and 55, 60, 50, 65 and 60 in his right ear.  
Similarly, test results from December 1997 evidenced thresholds 
for the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz at 
40, 55, 50, 45 and 45 in his left ear and 55, 60, 50, 60 and 55 
in his right ear.  

However, the evidence does not show in-service incurrence of 
bilateral hearing loss or a link between the veteran's current 
hearing loss and his service.  In a statement dated November 
2006, the veteran claims that his hearing loss was "severely 
aggravated" by noise trauma he experienced as a medical 
specialist supporting field artillery units.  He also claims that 
he reported to sick call complaining of problems with his ears on 
several occasions and was given a hearing test during service 
that showed bilateral hearing loss.  Although, the veteran's 
service personnel records show his military occupation specialty 
as medical specialist, the file does not contain any other 
documentation indicating that his duties exposed him to noise 
trauma.  Moreover, as previously stated, the veteran's medical 
records do not show that he complained of or was tested for 
hearing problems in service.  Additionally, the competent medical 
evidence of record, namely the February 2007 VA opinion, 
indicates that the veteran's current hearing loss is not noise 
induced.

Although the Board has considered the statements of the veteran 
and his mother, neither have the education, training, nor 
experience to render an opinion regarding medical 
diagnosis or medical opinion on etiology.  Accordingly, the Board 
finds that the preponderance of the evidence is against he claim 
for service connection for hearing loss, and direct service 
connection for bilateral hearing loss must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


